Citation Nr: 1510928	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable disability rating for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a March 2014 statement, the Veteran requested to testify at a Board videoconference hearing.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in February 2015.  However, the record indicates that the Veteran cancelled his request for a hearing.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

Throughout the pendency of the appeal, the competent, clinical evidence shows the Veteran's hearing loss was manifested by no more than Level I hearing impairment in either ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA examination reports, private medical records, and lay evidence are associated with the record.  Additionally, the Veteran has undergone multiple VA examinations in connection with his claim.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Both the March 2011 and November 2012 VA examiners addressed the functional effects of the Veteran's hearing loss on his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of  1000, 2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2014) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

For the period on appeal, the Veteran's service-connected bilateral hearing loss has been assigned a noncompensable disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.  In this case, the relevant, clinical evidence consists of VA audiological examinations performed in March 2011, November 2012, and September 2014, as well as a private audiological examination conducted in August 2010 by the Feehan Hearing Center.  

With respect to the August 2010 private audiological examination, the clinician diagnosed bilateral sensorineural hearing loss, but did not address the effect of the Veteran's hearing loss on his daily life.  The Veteran's pure tone audiometric thresholds were obtained successfully and a speech discrimination test was used, though it is unclear whether it was a Maryland CNC test.  Pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
35
40
65
LEFT
30
35
50
75

The Veteran's speech recognition ability was 96 percent in his right ear and 100 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 43.75 decibels.  His pure tone threshold average for the left ear was 47.5 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the August 2010 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 43.75 decibels and a 96 percent speech recognition score.  The Veteran's left ear hearing loss is also a Level I, based on a pure tone threshold average of 47.5 decibels and a 100 percent speech recognition score. As such, the Veteran's ears are considered equal for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived. 

On VA examination in March 2011, the Veteran reported that he had difficulty hearing in crowds and when there was background noise.  He also stated that his family members complained that he kept the television volume too loud.

The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 3000 to 4000 Hertz.  Pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
15
15
30
65
LEFT
15
20
45
75

The Veteran's speech recognition ability was 94 percent in his right ear and 96 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 31.25 decibels.  His pure tone threshold average for the left ear was 38.75 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the March 2011 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 31.25 decibels and a 94 percent speech recognition score.  The Veteran's left ear hearing loss is also a Level I impairment based on a pure tone threshold average of 38.75 decibels and a 96 percent speech recognition score.  As such, the Veteran's ears are considered equal for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

On VA examination in November 2012, the Veteran reported that he had difficulty following conversations, especially if there was background noise.  He also asserted that owned a garage and had difficulty communicating with customers.

The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  Pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
20
30
40
65
LEFT
20
30
50
75

The Veteran's speech recognition ability was 94 percent in his right ear and 96 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 38.75 decibels.  His pure tone threshold average for the left ear was 43.75 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the November 2012 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 38.75 decibels and a 94 percent speech recognition score.  The Veteran's left ear hearing loss is also a Level I impairment based on a pure tone threshold average of 43.75 decibels and a 96 percent speech recognition score.  As such, the Veteran's ears are considered equal for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

On VA examination in September 2014, the Veteran again reported that he had difficulty following conversations, especially if there was background noise, and problems communicating with his customers.  He also indicated that he seemed to have more trouble hearing the television than in the past.

The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  Pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
35
35
45
65
LEFT
25
35
55
75

The Veteran's speech recognition ability was 96 percent in his right ear and 94 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 45 decibels.  His pure tone threshold average for the left ear was 47.5 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the September 2014 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 45 decibels and a 96 percent speech recognition score.  The Veteran's left ear hearing loss is also a Level I impairment based on a pure tone threshold average of 47.5 decibels and a 94 percent speech recognition score.  As such, the Veteran's ears are considered equal for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On all of the examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  Furthermore, pure tone thresholds were not shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the results do not reveal an exceptional pattern of hearing loss in either ear, and the Veteran is not entitled to additional consideration under 38 C.F.R. § 4.86(b). 

Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable evaluation currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and a compensable disability rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for the period inadequate.  The Veteran contends that his bilateral hearing loss impacts the ordinary conditions of his daily life, including his ability to communicate with his customers, and causes him difficulty following conversations, especially when there is background noise.  Upon review, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the evidence does not show that the Veteran experiences any symptomatology not contemplated by the Rating Schedule.  Referral for extraschedular consideration is therefore not warranted, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected bilateral hearing loss, and the clinical evidence does not indicate that his bilateral hearing loss has significantly impacted his ability to work during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


